Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9 and 11-19 are allowed; claims 2, 10 and 20 are canceled.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 11 recite, inter alia, detect based on at least a strength threshold for a signal received from a second device that a criterion to select a first random access type for performing random access to the second device is met, wherein the first random access type is one of a four-step random access type or a two-step random access type; determine whether the first device is allowed to use a contention-free random access resource allocated for a second random access type, wherein the second random access type is another of the four-step random access type or the two-step random access type. 
Independent Claim 19 recites, inter alia, determine whether the first device is allocated with a contention free random access resource for a second random access type, wherein the second random access type is one of the four-step random access type or the two-step random access type; and in response to determining that the first device is allocated with a contention free random access resource for the second random access type, perform the random access to the second device based on the contention free random access resource and the second random access type, 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DINH NGUYEN/Primary Examiner, Art Unit 2647